DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-23 are presented for examination.
Claims 1-8, 10-23 are rejected.
Claim 9 is objected to.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application, are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claims 1-23 recite the limitation “…the lane that the vehicle…” causing ambiguity, vagueness, indefiniteness, and lack of antecedent issues. Appropriate correction is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-6, 8, 10-12, 15-18, 20-21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ewerhart et al. (US Pub. No.: 2006/0009910 A1: hereinafter “Ewerhart”).
   
          Consider claim 1:
                   Ewerhart teaches a travel control device (See Ewerhart, e.g., “A lane changing assistant for motor vehicles, having a speed control system and a surroundings sensor system for recording the traffic environment including the traffic in an adjacent lane…” of Abstract, ¶ [0018]-¶ [0019], and Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48) comprising: a control unit configured to control travel of a vehicle (See Ewerhart, e.g., “…a speed control system 10 for a motor vehicle, and an appertaining lane changing assistant 12.…The functions of speed control system 10 correspond to those of a known ACC system…” of ¶ [0018]-¶ [0019], ¶ [0033]-¶ [0034], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48); a first acquisition unit configured to acquire information regarding the surroundings of the vehicle (See Ewerhart, e.g., “…the surroundings sensor system should also be in a position not only to monitor only the traffic in the rear on the adjacent lane, but also to detect vehicles which are at approximately the same level with one's own vehicle…” of Abstract, ¶ [0015]-¶ [0016], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48); and a second acquisition unit (Fig. 4 elements 32-46, and Fig. 6 elements 32-48) traveling in the same direction as the vehicle in a different lane from the lane that the vehicle is traveling (e.g., as exhibited in Figs. 4, 6 elements  36, 44, 46, and 48, the vehicles are traveling in the same direction) in with at least a part of the other vehicle forward of the vehicle (See Ewerhart, e.g., “…the surroundings system…monitor only the traffic in the rear on the adjacent lane, but also to detect vehicles which are at approximately the same level with one's own vehicle…” of ¶ [0015]-¶ [0016], ¶ [0041], ¶ [0053]-¶ [0054], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48), the vehicle information regarding (e.g.,  the traffic information, the information about adjacent vehicles, vehicles in the rear, distances, relative speeds etc.) the other vehicle being included in the information regarding the surroundings of the vehicle acquired by the first acquisition unit (See Ewerhart, e.g., “…monitor only the traffic in the rear on the adjacent lane, but also to detect vehicles which are at approximately the same level with one's own vehicle…” of ¶ [0015]-¶ [0016], ¶ [0041], ¶ [0053]-¶ [0054], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48), wherein, if the vehicle information regarding the other vehicle fulfills a condition (e.g., “…If the driver does not make a lane change…so that vehicle 44 is followed at an appropriately large time gap…” of Fig. 6 elements 32-48), the control unit, in accordance with a state of approach of the vehicle to the other vehicle, performs control so that the vehicle decelerates (See Ewerhart, e.g., “…If the driver does not make a lane change, at a point in time ta1 the ACC system would become active, and would cause a deceleration of vehicle 36, so that vehicle 44 is followed at an appropriately large time gap…” of ¶ [0015]-¶ [0016], ¶ [0041]-¶ [0042], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48).

          Consider claim 2:
                    Ewerhart teaches everything claimed as implemented above in the rejection of claim 1. In addition, Ewerhart teaches wherein, if the control unit recognizes that the vehicle is not traveling on an expressway (e.g., “...two-lane roadway having a right lane 32 and a left adjacent lane 34 (passing lane). In right lane 32 there travels a vehicle 36 that is equipped with the system according to FIG. 1…”) and the vehicle information regarding the other vehicle fulfills the condition (e.g., “…If the driver does not make a lane change…so that vehicle 44 is followed at an appropriately large time gap…” of Fig. 6 elements 32-48), the control unit, in accordance with the state of approach of the vehicle to the other vehicle, performs control so that the vehicle decelerates (See Ewerhart, e.g., “…If the driver does not make a lane change, at a point in time ta1 the ACC system would become active, and would cause a deceleration of vehicle 36, so that vehicle 44 is followed at an appropriately large time gap…” of ¶ [0015]-¶ [0016], ¶ [0041]-¶ [0042], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48).

         Consider claim 3:
(e.g., “...two-lane roadway having a right lane 32 and a left adjacent lane 34 (passing lane). In right lane 32 there travels a vehicle 36 that is equipped with the system according to FIG. 1…”) and the vehicle information regarding the other vehicle fulfills the condition (e.g., “…If the driver does not make a lane change…so that vehicle 44 is followed at an appropriately large time gap…” of Fig. 6 elements 32-48), the control unit, in accordance with the state of approach of the vehicle to the other vehicle, executes offset control in a width-direction of the vehicle toward a laterally opposite side from the other vehicle (See Ewerhart, e.g., “…it is checked whether the gap between the directly preceding vehicle in the adjacent lane and the directly following vehicle in the adjacent lane is big enough to permit swinging…In the case of commercial vehicles or vehicle combinations…the length of one's own vehicle, in this connection. If the gap is large enough…after the lane change, is able to maintain a sufficient safety distance from one's own vehicle.…” of ¶ [0015]-¶ [0016], ¶ [0018]-¶ [0019], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48).

         Consider claim 4:
                    Ewerhart teaches everything claimed as implemented above in the rejection of claim 1. In addition, Ewerhart teaches wherein, when the condition of approach to the other vehicle is such that a relative distance between the other vehicle (See Ewerhart, e.g., “…vehicle distance d is plotted against time t. Curve d44 gives the curve in time of the distance of vehicle 44 measured using front radar 14. Curve s44 in FIG. 3 differs from curve d44 by a minimum safety distance dmin which vehicle 36 is supposed to maintain with respect to vehicle 44…” of ¶ [0015]-¶ [0016], ¶ [0040]-¶ [0042], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48), the control unit controls a target speed of the vehicle and performs deceleration (See Ewerhart, e.g., “…If the driver does not make a lane change, at a point in time ta1 the ACC system would become active, and would cause a deceleration of vehicle 36, so that vehicle 44 is followed at an appropriately large time gap…” of ¶ [0015]-¶ [0016], ¶ [0023], ¶ [0041]-¶ [0042], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48).

          Consider claim 5:
                    Ewerhart teaches everything claimed as implemented above in the rejection of claim 3. In addition, Ewerhart teaches wherein, if the control unit recognizes that the vehicle is traveling on the expressway (e.g., “...two-lane roadway having a right lane 32 and a left adjacent lane 34 (passing lane). In right lane 32 there travels a vehicle 36 that is equipped with the system according to FIG. 1…”) and the vehicle information regarding the other vehicle fulfills the condition (e.g., “…If the driver does not make a lane change…so that vehicle 44 is followed at an appropriately large time gap…” of Fig. 6 elements 32-48), the control unit does not (See Ewerhart, e.g., “…Since vehicle 44 is slower, decision device 24 decides that a passing intention, and thus a lane changing intention on the part of the driver should be accepted. Recognition device 26 thereupon looks for a swing-in window in adjacent lane 34, and, since this lane is free, swing-in window extends indefinitely…” of ¶ [0015]-¶ [0016], ¶ [0041]-¶ [0042], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48).

          Consider claim 6:
                    Ewerhart teaches everything claimed as implemented above in the rejection of claim 1. In addition, Ewerhart teaches wherein the first acquisition unit acquires the information regarding the surroundings of the vehicle by using at least one of a camera and a sensor (See Ewerhart, e.g., “…the surroundings sensor system should also be in a position not only to monitor only the traffic in the rear on the adjacent lane, but also to detect vehicles which are at approximately the same level with one's own vehicle…” of Abstract, ¶ [0015]-¶ [0016], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48).

         Consider claim 8:
                    Ewerhart teaches everything claimed as implemented above in the rejection of claim 1. In addition, Ewerhart teaches wherein the vehicle information regarding the other vehicle includes at least one of a vehicle height, a width, and a travel-direction length of the other vehicle (See Ewerhart, e.g., “…In the case of commercial vehicles or vehicle combinations…the length of one's own vehicle, in this connection. If the gap is large enough…after the lane change, is able to maintain a sufficient safety distance from one's own vehicle.…” of ¶ [0015]-¶ [0016], ¶ [0018]-¶ [0019], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48).

          Consider claim 10:
                    Ewerhart teaches everything claimed as implemented above in the rejection of claim 8. In addition, Ewerhart teaches wherein the condition is that the length indicated by the vehicle information regarding the other vehicle is a predetermined length or more (See Ewerhart, e.g., “…In the case of commercial vehicles or vehicle combinations…the length of one's own vehicle, in this connection. If the gap is large enough…after the lane change, is able to maintain a sufficient safety distance from one's own vehicle.…” of ¶ [0015]-¶ [0016], ¶ [0018]-¶ [0019], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48).

         Consider claim 11:
                    Ewerhart teaches everything claimed as implemented above in the rejection of claim 1. In addition, Ewerhart teaches wherein the control unit changes a control amount in accordance with the vehicle information regarding the other vehicle (See Ewerhart, e.g., “…Since vehicle 44 is slower, decision device 24 decides that a passing intention, and thus a lane changing intention on the part of the driver should be accepted. Recognition device 26 thereupon looks for a swing-in window in adjacent lane 34, and, since this lane is free, swing-in window extends indefinitely…” of ¶ [0015]-¶ [0016], ¶ [0041]-¶ [0042], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48).

          Consider claim 12:
                    Ewerhart teaches everything claimed as implemented above in the rejection of claim 1. In addition, Ewerhart teaches wherein the control unit performs control so as to decelerate the vehicle so that the vehicle does not travel side by side with the other vehicle (See Ewerhart, e.g., “…If the driver does not make a lane change, at a point in time ta1 the ACC system would become active, and would cause a deceleration of vehicle 36, so that vehicle 44 is followed at an appropriately large time gap…” of ¶ [0015]-¶ [0016], ¶ [0041]-¶ [0042], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48).

          Consider claim 15:
                   Ewerhart teaches a travel control device comprising: a control unit configured to control travel of a vehicle (See Ewerhart, e.g., “A lane changing assistant for motor vehicles, having a speed control system and a surroundings sensor system for recording the traffic environment including the traffic in an adjacent lane…” of Abstract, ¶ [0018]-¶ [0019], and Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48); a first acquisition unit configured to (See Ewerhart, e.g., “…the surroundings sensor system should also be in a position not only to monitor only the traffic in the rear on the adjacent lane, but also to detect vehicles which are at approximately the same level with one's own vehicle…” of Abstract, ¶ [0015]-¶ [0016], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48); a second acquisition unit configured to acquire vehicle information regarding another vehicle (Fig. 4 elements 32-46, and Fig. 6 elements 32-48) traveling in the same direction as the vehicle in a different lane from the lane that the vehicle is traveling (e.g., as exhibited in Figs. 4, 6 elements  36, 44, 46, and 48, the vehicles are traveling in the same direction) in with at least a part of the other vehicle forward of the vehicle (See Ewerhart, e.g., “…the surroundings system…monitor only the traffic in the rear on the adjacent lane, but also to detect vehicles which are at approximately the same level with one's own vehicle…” of ¶ [0015]-¶ [0016], ¶ [0041], ¶ [0053]-¶ [0054], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48), the vehicle information regarding the other vehicle (e.g.,  the traffic information, the information about adjacent vehicles, vehicles in the rear, distances, relative speeds etc.) being included in the information regarding the surroundings of the vehicle acquired by the first acquisition unit (See Ewerhart, e.g., “…monitor only the traffic in the rear on the adjacent lane, but also to detect vehicles which are at approximately the same level with one's own vehicle…” of ¶ [0015]-¶ [0016], ¶ [0041], ¶ [0053]-¶ [0054], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48), and a recognition unit configured to (See Ewerhart, e.g., “…monitoring the space next to one's own vehicle one has the choice of a very close range sensor, such as a very close range radar, a short-range lidar system, a video system or even the use of ultrasound sensors…” of ¶ [0015]-¶ [0016], ¶ [0041], ¶ [0053]-¶ [0054], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48), wherein, if the vehicle information regarding the other vehicle fulfills a condition (e.g., “…If the driver does not make a lane change…so that vehicle 44 is followed at an appropriately large time gap…” of Fig. 6 elements 32-48), the control unit, based on the result of the recognition by the recognition unit, performs control so that the vehicle decelerates (See Ewerhart, e.g., “…If the driver does not make a lane change, at a point in time ta1 the ACC system would become active, and would cause a deceleration of vehicle 36, so that vehicle 44 is followed at an appropriately large time gap…” of ¶ [0015]-¶ [0016], ¶ [0041]-¶ [0042], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48).

          Consider claim 16:
                    Ewerhart teaches everything claimed as implemented above in the rejection of claim 15. In addition, Ewerhart teaches wherein the control unit decelerates the vehicle if the recognition unit recognizes blinking of a direction indicator of the other vehicle (See Ewerhart, e.g., “…the blinker switch may be developed in such a way that the operation of the first stage acts to switch on the directional indicator only if a lane change is actually possible. If, on the other hand, the lane change is not possible, the blinker light is switched on effectively only if a suitable window for lane change has opened. …” of ¶ [0011]-¶ [0013], ¶ [0041]-¶ [0042], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48).

          Consider claim 17:
                    Ewerhart teaches everything claimed as implemented above in the rejection of claim 17. In addition, Ewerhart teaches wherein, if the recognition unit recognizes that the other vehicle is close to a white line demarcating the lane that the vehicle is traveling in and the different lane (See Ewerhart, e.g., “…monitoring the space next to one's own vehicle…” of ¶ [0015]-¶ [0016], ¶ [0041], ¶ [0053]-¶ [0054], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48), the control unit controls the vehicle so that the vehicle decelerates by a second braking amount that is greater than a braking amount in the deceleration (See Ewerhart, e.g., “…cause a deceleration of vehicle 36, so that vehicle 44 is followed at an appropriately large time gap…” of ¶ [0015]-¶ [0016], ¶ [0041]-¶ [0042], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48).

          Consider claim 18:
                   Ewerhart teaches travel control method for execution in a travel control device (See Ewerhart, e.g., “A lane changing assistant for motor vehicles, having a speed control system and a surroundings sensor system for recording the traffic environment including the traffic in an adjacent lane…” of Abstract, ¶ [0018]-¶ [0019], and Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48) the method comprising: controlling travel of a vehicle (See Ewerhart, e.g., “…a speed control system 10 for a motor vehicle, and an appertaining lane changing assistant 12.…The functions of speed control system 10 correspond to those of a known ACC system…” of ¶ [0018]-¶ [0019], ¶ [0033]-¶ [0034], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48); first acquiring information regarding the surroundings of the vehicle (See Ewerhart, e.g., “…the surroundings sensor system should also be in a position not only to monitor only the traffic in the rear on the adjacent lane, but also to detect vehicles which are at approximately the same level with one's own vehicle…” of Abstract, ¶ [0015]-¶ [0016], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48); and second acquiring vehicle information regarding another vehicle (Fig. 4 elements 32-46, and Fig. 6 elements 32-48) traveling in the same direction as the vehicle in a different lane from the lane that the vehicle is traveling (e.g., as exhibited in Figs. 4, 6 elements  36, 44, 46, and 48, the vehicles are traveling in the same direction) in with at least a part of the other vehicle forward of the vehicle (See Ewerhart, e.g., “…the surroundings system…monitor only the traffic in the rear on the adjacent lane, but also to detect vehicles which are at approximately the same level with one's own vehicle…” of ¶ [0015]-¶ [0016], ¶ [0041], ¶ [0053]-¶ [0054], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48), the vehicle information regarding (e.g.,  the traffic information, the information about adjacent vehicles, vehicles in the rear, distances, relative speeds etc.) the other vehicle being included in the information regarding the surroundings of the vehicle acquired in the first acquiring (See Ewerhart, e.g., “…monitor only the traffic in the rear on the adjacent lane, but also to detect vehicles which are at approximately the same level with one's own vehicle…” of ¶ [0015]-¶ [0016], ¶ [0041], ¶ [0053]-¶ [0054], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48), wherein, in the controlling, if the vehicle information regarding the other vehicle fulfills a condition (e.g., “…If the driver does not make a lane change…so that vehicle 44 is followed at an appropriately large time gap…” of Fig. 6 elements 32-48), control is performed, in accordance with a state of approach of the vehicle to the other vehicle, so that the vehicle decelerates (See Ewerhart, e.g., “…If the driver does not make a lane change, at a point in time ta1 the ACC system would become active, and would cause a deceleration of vehicle 36, so that vehicle 44 is followed at an appropriately large time gap…” of ¶ [0015]-¶ [0016], ¶ [0041]-¶ [0042], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48).

         Consider claim 20:
                   Ewerhart teaches a travel control method for execution in a travel control device (See Ewerhart, e.g., “A lane changing assistant for motor vehicles, having a speed control system and a surroundings sensor system for recording the traffic environment including the traffic in an adjacent lane…” of Abstract, ¶ [0018]-¶ [0019], and Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48); the method comprising: controlling travel of a vehicle (See Ewerhart, e.g., “…a speed control system 10 for a motor vehicle, and an appertaining lane changing assistant 12.…The functions of speed control system 10 correspond to those of a known ACC system…” of ¶ [0018]-¶ [0019], ¶ [0033]-¶ [0034], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48); first acquiring information regarding the surroundings of the vehicle (See Ewerhart, e.g., “…the surroundings sensor system should also be in a position not only to monitor only the traffic in the rear on the adjacent lane, but also to detect vehicles which are at approximately the same level with one's own vehicle…” of Abstract, ¶ [0015]-¶ [0016], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48); second acquiring vehicle information regarding another vehicle (Fig. 4 elements 32-46, and Fig. 6 elements 32-48) traveling in the same direction as the vehicle in a different lane from the lane that the vehicle is traveling (e.g., as exhibited in Figs. 4, 6 elements  36, 44, 46, and 48, the vehicles are traveling in the same direction) in with at least a part of the other vehicle forward of the vehicle (See Ewerhart, e.g., “…the surroundings system…monitor only the traffic in the rear on the adjacent lane, but also to detect vehicles which are at approximately the same level with one's own vehicle…” of ¶ [0015]-¶ [0016], ¶ [0041], ¶ [0053]-¶ [0054], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48), the vehicle information regarding the other vehicle (e.g.,  the traffic information, the information about adjacent vehicles, vehicles in the rear, distances, relative speeds etc.) being included in the information regarding the surroundings of the vehicle acquired in the first acquiring (See Ewerhart, e.g., “…monitor only the traffic in the rear on the adjacent lane, but also to detect vehicles which are at approximately the same level with one's own vehicle…” of ¶ [0015]-¶ [0016], ¶ [0041], ¶ [0053]-¶ [0054], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48), and performing recognition with respect to an image of the other vehicle (See Ewerhart, e.g., “…monitoring the space next to one's own vehicle one has the choice of a very close range sensor, such as a very close range radar, a short-range lidar system, a video system or even the use of ultrasound sensors…” of ¶ [0015]-¶ [0016], ¶ [0041], ¶ [0053]-¶ [0054], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48), wherein, in the controlling, if the vehicle information regarding the other vehicle fulfills a condition (e.g., “…If the driver does not make a lane change…so that vehicle 44 is followed at an appropriately large time gap…” of Fig. 6 elements 32-48), control is performed, based on the result of the recognition, so that the vehicle performs deceleration (See Ewerhart, e.g., “…If the driver does not make a lane change, at a point in time ta1 the ACC system would become active, and would cause a deceleration of vehicle 36, so that vehicle 44 is followed at an appropriately large time gap…” of ¶ [0015]-¶ [0016], ¶ [0041]-¶ [0042], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48).

          Consider claim 21:
                    Claim 21 is analyzed, thus rejected with respect to the reasons, analysis as implemented in the rejection of claim 1.

         Consider claim 23:
                    Claim 23 is analyzed, thus rejected with respect to the reasons, analysis as implemented in the rejection of claim 15.

          Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ewerhart in view of Liu et al.  (US Pub. No.: 2019/0232942 A1: hereinafter “Liu”).

          Consider claim 7:

                    In an analogous field of endeavor, Liu teaches wherein the first acquisition unit acquires the information regarding the surroundings of the vehicle through inter-vehicular communication (See Liu, e.g., “…the vehicle can monitor traffic by receiving data from other vehicles (e.g., vehicle 14) via use of vehicle-to-vehicle (V2V) technologies…” of ¶ [0040], Fig. 3 steps 200-270).
                    Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Ewerhart, as taught by Liu, so as to keep the drivers appraised of the surroundings, and thereby, making the autonomous driving more enjoyable.

Claims 13-14, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ewerhart in view of KWON (US Pub. No.: 20160362105 A1: hereinafter “KWON”).        

         Consider claim 13:
(See Ewerhart, e.g., “A lane changing assistant for motor vehicles, having a speed control system and a surroundings sensor system for recording the traffic environment including the traffic in an adjacent lane…” of Abstract, ¶ [0018]-¶ [0019], and Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48) comprising: a control unit configured to control travel of a vehicle (See Ewerhart, e.g., “…a speed control system 10 for a motor vehicle, and an appertaining lane changing assistant 12.…The functions of speed control system 10 correspond to those of a known ACC system…” of ¶ [0018]-¶ [0019], ¶ [0033]-¶ [0034], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48); a first acquisition unit configured to acquire information regarding the surroundings of the vehicle (See Ewerhart, e.g., “…the surroundings sensor system should also be in a position not only to monitor only the traffic in the rear on the adjacent lane, but also to detect vehicles which are at approximately the same level with one's own vehicle…” of Abstract, ¶ [0015]-¶ [0016], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48); and a second acquisition unit configured to acquire vehicle information regarding another vehicle (Fig. 4 elements 32-46, and Fig. 6 elements 32-48) traveling in the same direction as the vehicle in a different lane from the lane (e.g., as exhibited in Figs. 4, 6 elements  36, 44, 46, and 48, the vehicles are traveling in the same direction) that the vehicle is traveling in with at least a part of the other vehicle forward of the vehicle (See Ewerhart, e.g., “…the surroundings system…monitor only the traffic in the rear on the adjacent lane, but also to detect vehicles which are at approximately the same level with one's own vehicle…” of ¶ [0015]-¶ [0016], ¶ [0041], ¶ [0053]-¶ [0054], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48), the vehicle information regarding the other vehicle being included in the information regarding the surroundings of the vehicle acquired by the first acquisition unit (See Ewerhart, e.g., “…the surroundings sensor system should also be in a position not only to monitor…” of Abstract, ¶ [0015]-¶ [0016], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48).
                     Ewerhart further teaches wherein, if the vehicle information regarding the other vehicle fulfills a condition (e.g., “…If the driver does not make a lane change…so that vehicle 44 is followed at an appropriately large time gap…” of Fig. 6 elements 32-48), the control unit performs control so that the vehicle decelerates (See Ewerhart, e.g., “…If the driver does not make a lane change, at a point in time ta1 the ACC system would become active, and would cause a deceleration of vehicle 36, so that vehicle 44 is followed at an appropriately large time gap…” of ¶ [0015]-¶ [0016], ¶ [0041]-¶ [0042], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48). However, Ewerhart does not explicitly teach if it is determined based on the information regarding the surroundings of the vehicle that the vehicle is approaching a specific scene, the control unit performs control so that the vehicle decelerates.         
                    In an analogous field of endeavor, KWON teaches if it is determined based on the information regarding the surroundings of the vehicle that the vehicle is approaching a specific scene (See KWON, e.g., “…when the determination unit 41 determines that a position of the vehicle 2 obtained by the navigation unit 30 is in front of a traffic light or intersection…” of ¶ [0055]-¶ [0056], and Fig. 5 steps S10-S90), the control unit performs control so that the vehicle decelerates (See KWON, e.g., “…when the determination unit 41 determines that a position of the vehicle 2 obtained by the navigation unit 30 is in front of a traffic light or intersection and the surrounding vehicles a, b, and c are reducing speed, the determination unit 41 may determine a stopped obstacle in front of the vehicle to be the stopped vehicle 3 in front of the vehicle which may be regarded as a preceding vehicle of the ACC system 1 according to the embodiment of the present disclosure…” of ¶ [0055]-¶ [0056], and Fig. 5 steps S10-S90).
                    Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Ewerhart, as taught by KWON, so as to detect a stopped vehicle positioned in front of the vehicle to prevent crashing into the stopped vehicle by detecting the stopped vehicle.

         Consider claim 14:
                    The combination of Ewerhart, KWON teaches everything claimed as implemented above in the rejection of claim 13. KWON further teaches wherein the specific scene is an intersection (See KWON, e.g., “…when the determination unit 41 determines that a position of the vehicle 2 obtained by the navigation unit 30 is in front of a traffic light or intersection…” of ¶ [0055]-¶ [0056], and Fig. 5 steps S10-S90).


         Consider claim 19:
                    Ewerhart teaches travel control method for execution in a travel control device (See Ewerhart, e.g., “A lane changing assistant for motor vehicles, having a speed control system and a surroundings sensor system for recording the traffic environment including the traffic in an adjacent lane…” of Abstract, ¶ [0018]-¶ [0019], and Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48), the method comprising: controlling travel of a vehicle (See Ewerhart, e.g., “…a speed control system 10 for a motor vehicle, and an appertaining lane changing assistant 12.…The functions of speed control system 10 correspond to those of a known ACC system…” of ¶ [0018]-¶ [0019], ¶ [0033]-¶ [0034], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48); first acquiring information regarding the surroundings of the vehicle (See Ewerhart, e.g., “…the surroundings sensor system should also be in a position not only to monitor only the traffic in the rear on the adjacent lane, but also to detect vehicles which are at approximately the same level with one's own vehicle…” of Abstract, ¶ [0015]-¶ [0016], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48); and second acquiring information regarding another vehicle (Fig. 4 elements 32-46, and Fig. 6 elements 32-48) traveling in the same direction as the vehicle in a different lane from the lane (e.g., as exhibited in Figs. 4, 6 elements  36, 44, 46, and 48, the vehicles are traveling in the same direction) that the vehicle is traveling in with at least a part of the other vehicle forward of the vehicle (See Ewerhart, e.g., “…the surroundings system…monitor only the traffic in the rear on the adjacent lane, but also to detect vehicles which are at approximately the same level with one's own vehicle…” of ¶ [0015]-¶ [0016], ¶ [0041], ¶ [0053]-¶ [0054], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48), the vehicle information regarding the other vehicle being included in the information regarding the surroundings of the vehicle acquired by the first acquisition unit (See Ewerhart, e.g., “…the surroundings sensor system should also be in a position not only to monitor…” of Abstract, ¶ [0015]-¶ [0016], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48).
                     Ewerhart further teaches herein, in the controlling, if the vehicle information regarding the other vehicle fulfills a condition (e.g., “…If the driver does not make a lane change…so that vehicle 44 is followed at an appropriately large time gap…” of Fig. 6 elements 32-48), control is performed so that the vehicle decelerates (See Ewerhart, e.g., “…If the driver does not make a lane change, at a point in time ta1 the ACC system would become active, and would cause a deceleration of vehicle 36, so that vehicle 44 is followed at an appropriately large time gap…” of ¶ [0015]-¶ [0016], ¶ [0041]-¶ [0042], and Fig. 1 element 14, Fig. 2 elements 32-44, Fig. 4 elements 32-46, and Fig. 6 elements 32-48). However, Ewerhart does not explicitly teach if it is determined based on the information regarding 
                    In an analogous field of endeavor, KWON teaches if it is determined based on the information regarding the surroundings of the vehicle that the vehicle is approaching a specific scene (See KWON, e.g., “…when the determination unit 41 determines that a position of the vehicle 2 obtained by the navigation unit 30 is in front of a traffic light or intersection…” of ¶ [0055]-¶ [0056], and Fig. 5 steps S10-S90), control is performed so that the vehicle decelerates (See KWON, e.g., “…when the determination unit 41 determines that a position of the vehicle 2 obtained by the navigation unit 30 is in front of a traffic light or intersection and the surrounding vehicles a, b, and c are reducing speed, the determination unit 41 may determine a stopped obstacle in front of the vehicle to be the stopped vehicle 3 in front of the vehicle which may be regarded as a preceding vehicle of the ACC system 1 according to the embodiment of the present disclosure. …” of ¶ [0055]-¶ [0056], and Fig. 5 steps S10-S90).
                    Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Ewerhart, as taught by KWON, so as to detect a stopped vehicle positioned in front of the vehicle to prevent crashing into the stopped vehicle by detecting the stopped vehicle.

          Consider claim 22:
                    Claim 22 is analyzed, thus rejected with respect to the reasons, analysis as implemented in the rejection of claim 13.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further, the claimed subject matter of Claim 9 is not suggested or taught by the prior art on record either in singularity or combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         TAMAGAKI et al. (US Pub. No.: 2020/0148214 A1) teaches “A travel control apparatus is provided. The travel control apparatus acquires driver abnormality information indicative of an abnormality of a driver of a vehicle, makes a determination that the driver is in a driving difficulty state based at least on the driver abnormality information, and activates a lane departure prevention function and a cruise control function of the vehicle at substantially the same time during a time period between when the driver abnormality information is acquired and when the driving difficulty state is determined. Together with activating the lane departure prevention function and the cruise control function, the travel control apparatus outputs notification request information to a human machine interface controller controlling a notification device which issues a notification to a passenger of the vehicle. The notification request 

          Roose et al.(US Pat. No.: 10,635,844 B1) teaches “Synthetic object detection data is generated for a modeled sensor, such as a camera. Scenario data specifying objects, such as vehicles, sensor intrinsics, such as focal length, principal point, and image size, and sensor extrinsics, such location and orientation in the scenario of the sensor, may be received. An object detector model may detect a given object in the scenario if it lies within the sensor's field of view, is large enough, and is not occluded. Two dimensional (2D) image plane position and velocity measurements may be generated. A measurement noise model may add noise to the measurements. Position, velocity, and measurement noise may be mapped into a three dimensional (3D) world coordinate system. An object detection list that includes time of detection, detected position and velocity, measurement accuracy, and an object classification for detected objects may be output.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667